DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claim 1, it is unclear whether “designed” in line 3 requires positive recitation. The dependent claims are rejected as they do not cure the deficiencies.
An analogous rejection applies to line 4 of Claim 2, lines 2 and 5; Claim 3, line 2; Claim 6, line 2; Claim 7, line 2; Claim 10, line 2;  Claim 11, line 3; Claim 12, line 2; Claim 13, line3.
Also, “possibly” in line 4 of Claim 7 and Lines 3 and 4 of Claim 9, “necessary” in line 8 of Claim 9, “specifically” in line 4 of Claim 10; “preferably” in lines 2 and 4 of Claim 14, and “particularly” in line 7 of Claim 15 are unclear in that they appear to be optional language. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-9, 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by ERB et al. (WO 2010/144307, cited by Applicants as EP 2440109).
Re Claims 1 and 15, ERB et al. teaches a conveyor dishwasher 1 (which implicates the method of operating regarding Claim 15) comprising: at least one wash zone 40 and at least one final rinse zone 50, wherein the at least one wash zone is designed to spray wash liquid (via 21), wherein the wash liquid has already use water (See Abstract), wherein the conveyor dishwasher has a metering pump 80 for adding the wash chemical in a metered manner, and wherein a controller 100 is associated with the conveyor dishwasher to actuate both the metering pump and a wash pump (25 or 55) associated with a wash zone or final rinse pump respectively.
Re Claim 2, ERB et al. teaches a sensor system 9 to detect a concentration of wash chemical (See Abstract), and the controller to actuate the metering pump depending on the concentration detected (last line of Abstract says the metering is actuated as a function of detected disinfectant concentration).
Re Claims 3-4, ERB et al. teaches the controller to set a parameter such as the quantity of wash liquid sprayed per unit time (See Claim 6, page 18).

Re Claim 7, the limitations are all intended uses of the controller which as taught by ERB et al. is expected capable of performing in order to carry out metering and washing in the invention.
Re Claim 8, the data transmission system is implied as the controller controls and operates the metering pump in ERB et al. and the information must be relayed in order to operate the pump.
Re Claims 5 and 9, the final rinse has fresh water, which is sprayed via 51, 52, 53, and metering pump 70 actuated to provide rinse aid in the final rinse zone.
Re Claim 14, preferably does not equate to a positive recitation of the rotation speed-controlled pump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ERB et al. as applied above in view of BERNER et al. (US 2011/0017240).
Claim 11 is further directed towards, detecting the type of washware to be treated and automatically washing based on the detected type, which ERB et al. does not appear to teach explicitly.
However, it is well known in the conveyor dishwashing art to sense the type of wash ware and have a treatment program depending on the detection. For example, BERNER et al. teaches to sense with a detector 34 the type of ware and to select a treatment program based on the detector ware. See Abstract.
Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the conveyor dishwasher having wash zones with washing spray as taught by ERB et al. .
Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ERB et al. in view of BERNER et al. (US 2011/0017240) further in view of DISCH et al. (DE102008037683, cited by Applicants).
	Re Claims 10 and 12, ERB et al. in view of BERNER et al. does not appear to each the conveying speed to differ depending on the detected ware. However, it is well known in the art to convey at a different speed depending on the type of washware being treated. For example, DISCH et al. teaches a control device which automatically adjusts the amount of rinse liquid spray per unit of time as a function of the transport speed and/or the type of ware being transported, implying that the transport speed is changed. See Abstract.
	Thus, it would have been obvious to one having ordinary skill in the art at the time of effective filing to modify the conveyor dishwasher having wash zones with washing spray as taught by ERB et al. in view of BERNER et al. and to operate the washer depending on the wares being treated and/or with a different conveying speed as taught by DISCH et al. to treat different wares more efficiently.
	Re Claim 13, BERNER et al. teaches an optically operating detector device 34 ([0048]) which can identify glasses ([0069]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y KO whose telephone number is (571)270-7451.  The examiner can normally be reached on M-F: 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-270-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASON Y. KO
Primary Examiner
Art Unit 1711



/JASON Y KO/Primary Examiner, Art Unit 1711